PER CURIAM.
This is an appeal from an order transferring the underlying action to Martin County, Florida. The motion to transfer filed by appellee, Ford, was unsworn. The affidavit filed in support of the motion was based upon hearsay which, itself, was stale and outdated. There was no sworn testimony taken at the hearing on the motion. Thus, there was not substantial, competent evidence to support the trial court’s exercise of discretion in acting on the motion. This constitutes an inappropriate use of discretion. See Hickman v. Sacino, 566 So.2d 903 (Fla. 4th DCA 1990).
We therefore reverse, and, as in Gallagher v. Smith, 517 So.2d 744 (Fla. 4th DCA 1987), remand to permit the lower court to consider such proper evidence as may be presented by the parties as to the most convenient forum for the trial of this case. The convenience of the witnesses has been described as the single most important factor under section 47.122, Florida Statutes (1989). Hu v. Crockett, 426 So.2d 1275 (Fla. 1st DCA 1983).
REVERSED AND REMANDED.
HERSEY, C.J., and LETTS and DELL, JJ., concur.